§
  DANBILL PARTNERS, L.P.,
                                                                  No. 08-19-00139-CV
                                                  §
  Appellant,
                                                                     Appeal from the
                                                  §
  v.
                                                                   448th District Court
                                                  §
  SAUL SANDOVAL AND VERONICA
                                                                of El Paso County, Texas
  SANDOVAL,
                                                  §
                                                                  (TC# 2019DCV0377)
  Appellees.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the order issuing the injunction, dissolve said injunction, and

remand this cause for trial on the merits. We further order that Appellant recover from Appellees

all costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.